UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1967


In Re:   MYKAL S. RYAN,

                Petitioner.




         On Petition for Writ of Mandamus.      (08-50805-FJS)



Submitted:   October 20, 2011               Decided:   November 10, 2011


Before NIEMEYER and       GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Mykal S. Ryan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mykal S. Ryan petitions for a writ of mandamus and

other    injunctive        relief    seeking       an     order   from       this   court

directing the bankruptcy court to dismiss or transfer the case,

to place it in abeyance, grant him reasonable accommodations, to

return certain personal property, to recuse the presiding judge

and other parties, to vacate certain orders, and to strike.                               We

conclude that Ryan is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr   v.    United      States

Dist.    Court,      426 U.S. 394,    402    (1976);       United      States      v.

Moussaoui,     333 F.3d 509,    516-17       (4th    Cir.   2003).        Further,

mandamus     relief    is    available      only    when    the   petitioner        has   a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             The relief sought by Ryan is not available by way of

mandamus or otherwise.              Accordingly, we deny the petition for

writ of mandamus and motion for injunctive relief.                           We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in     the    materials      before      the    court    and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            2